DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 21-40 are currently pending in this application. 
Priority
3.	 No foreign priority has been claimed. This application is a continuation of application 15/496,967 now US Pat # 10,445,224. 
Information Disclosure Statement
4.	No information disclosure statement (IDS) was submitted with the response received on 11/17/2021.
Drawings
5.	The drawings submitted on 09/10/2019 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 21, 29-30, 34-36 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Low et al. (US 2014/0298449)
With regards to claim 21, Low et al. (US 2014/0298449) teaches an apparatus comprising: 
a processor (Fig. 2); and 
a computer readable medium on which is stored machine readable instructions (Fig. 2, No. 220) that cause the processor to: 
access, based on an analysis of a display of a page associated with execution of an application, an identification of elements and locations of the identified elements within the page, wherein each element of the identified elements includes a character (Figs. 3 and 7, Nos. 322 & 702-710; a login process with OCR (Optical Character Recognition) of application interface - abstract, [0033] - [0034]); 
determine whether a word is present in the identified elements by comparing the word to the identified elements to determine potential matches (Figs. 4,5 and 7, Nos. 706 and 718; an identification process [0039] – [0040] with elements in which some elements contain words such as “username” or “password”); and 
based on a determination that the word is present in the identified elements, execute an operation associated with the word (Fig. 7, Nos. 712 and 714; Once a comparison is made, the operation associated with a word, i.e. entering the username or password [0040]- [0041], and therefore access into a secure system [0046]).
Regarding claim 29, Low et al. teaches all the elements of claim 21 as detailed above. Low et al. further teach an apparatus wherein the operation includes at least one of activation of a mouse operation or activation of a keyboard typing operation (paragraph [0040]; keystroke operation).
With regards to claim 30, Low et al. teaches a method comprising:
accessing, based on an analysis of a display of a page associated with execution of an application, an indication of elements and locations of the elements within the page, wherein each element of the elements includes a character; (Figs. 3 and 7, Nos. 322 & 702-710; a login process with OCR (Optical Character Recognition) of application interface - abstract, [0033] - [0034]);
 determining, by a processor, whether a word is present in the elements by: analyzing a region of the analyzed page to identify a line including the elements; analyzing the line to identify the elements; (Figs. 4,5 and 7, Nos. 706 and 718; an identification process [0039] – [0040] with elements in which some elements contain words such as “username” or “password”) and
comparing the word to the identified elements to determine potential matches; and based on a determination that the word is present in the identified elements, executing an operation associated with the word. (Fig. 7, Nos. 712 and 714; Once a comparison is made, the operation associated with a word, i.e. entering the username or password [0040]- [0041], and therefore access into a secure system [0046]).
With regards to claims 34 and 40. Low et al. (US 2014/0298449) teaches the page associated with execution of the application includes the analysis of a bitmap of the page. (bitmapped image; [0034])
With regards to claim 35, Low et al. teaches the word includes a single character. (alphanumeric characters; [0033])
With regards to claim 36, Low et al. teaches a non-transitory computer readable medium on which is stored machine readable instructions that when executed by a processor, cause the processor to:
access, based on analysis of a display of a page associated with execution of an application, an identification of elements and locations of the identified elements within the page, wherein each element of the identified elements includes a plurality of characters; (Figs. 3 and 7, Nos. 322 & 702-710; a login process with OCR (Optical Character Recognition) of application interface - abstract, [0033] - [0034]);
identify characters of a word; (Figs. 4,5 and 7, Nos. 706 and 718; an identification process [0039] – [0040] with elements in which some elements contain words such as “username” or “password”)
compare each identified character of the word to each character of the identified elements to determine whether the word is present in the identified elements; and based on a determination that the word is present in the identified elements, execute an operation associated with the word. (Fig. 7, Nos. 712 and 714; Once a comparison is made, the operation associated with a word, i.e. entering the username or password [0040]- [0041], and therefore access into a secure system [0046])
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22,25-26,28,31 and 37, is/are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (US 2014/0298449) in view of Garcia et al. US Pat #9,489,401.
With regards to claims 22,25-26,28,31 and 37 Low et al. does not appear to disclose ranking the potential matches and using the rankings to further process the OCR data as described below. 
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the Low invention to include the ranking based processing taught by Garcia et al. as it would be desirable to provide appropriate text that accurately describes an object appearing in an input image. (Col. 2, lines 6-8)
With regarding claims 22 and 31, Garcia et al. US Pat #9,489,401teaches the instructions further cause the processor to rank the potential matches. (608; figure 6) (Col. 13, lines 1-11)
With regarding claim 25, Garcia et al. US Pat #9,489,401 teaches each element of the identified elements includes a plurality of characters, and wherein the instructions further cause the processor to:  based on a determination that the word is not present in the identified elements, identify characters of the word; compare each identified character of the word to each character of the identified elements to determine scores associated with the identified elements; sort the identified elements in order of highest score to lowest score to rank the identified elements; and identify a specified number of the ranked identified elements as the potential matches. (608; figure 6) (Col. 13, lines 1-11)
With regarding claim 26, Garcia et al. US Pat #9,489,401 teaches analyzing the word on the page relative to the identified elements that are determined to be the potential matches; and rank, based on the analysis of the word on the page relative to the identified elements that are determined to be the potential matches, the potential matches. (Col. 12-13, lines 57-67 &1-11)
With regarding claim 28, Garcia et al. US Pat #9,489,401teaches determining the scores by incrementing, for each identified character of the word that matches a character of an identified element, a value that represents an inverse of a total number of characters of the word. (closeness of match; Col. 13, lines 5-10)
With regards to claim 37, Garcia teaches determine, based on the comparison of each identified character of the word to each character of the identified elements, potential matches between the word and the identified elements; and rank the potential matches. (Col. 12-13, lines 57-67 &1-11)
Allowable Subject Matter
11.	Claims 23-24, 27, 32-33 and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner's Note:
12. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
13.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Petrou et al. US Pat # 2011/0131241 teaches actionable search results for visual queries. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        July 7, 2022